DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-19 is/are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Fujiyama (US 2014/0318012).
In re claim 16, with reference to Figure 2, Fujiyama discloses a bioreactor comprising: a bioreactor container having a base and one or more sidewalls connected to the base, the base and sidewalls together defining an interior bioreactor volume; and a gravity well (9) supported by the container within the bioreactor volume, the gravity well having an upper wall, one or more sidewalls extending downwardly from the upper wall, and one or more liquid outlets (discharge from outlet shown in Figure 6) at a lower end of the gravity well, the one or more liquid outlets defining a liquid level of the bioreactor container, the upper wall and sidewalls together defining an interior reservoir volume that is sealed except for the one or more liquid outlets.
In re claim 17, with reference to [0009], Fujiyama discloses the bioreactor container further comprises an openable lid that is connectable to the one or more sidewalls to seal the interior bioreactor volume in cooperation with the one or more sidewalls and the base.
In re claim 18, with reference to Figure 6, Fujiyama discloses a root stand supported by the container within the bioreactor volume, the root stand including a root support structure (40) at an elevation above the liquid level defined by the liquid outlet.
In re claim 19, with reference to Figure 6, Fujiyama discloses each of the one or more liquid outlets has an upper end located at an elevation below the root support structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiyama (US 2014/0318012).
In re claim 20, with reference to Figure 9, Fujiyama discloses an atmosphere control container (61) supported by the container within the bioreactor volume. Not disclosed is two or more chambers for holding atmospheric control materials. However it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the control container to include two or more chambers since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Fujiyama discloses the water level in the hydroponic tank is not defined by the water outlet of the water cooling unit but instead by the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner maintains that Fujiyama discloses the structure as claimed. The claimed “gravity well” merely requires the structure of an upper wall, a sidewall, and an outlet. The outlet is only required to be capable of defining a liquid level in the container.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA L BARLOW/Primary Examiner, Art Unit 3644